Citation Nr: 0428855	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  02-12 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Evaluation of skin symptomatology of the herpes simplex 
virus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
October 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas in which the RO granted service 
connection for skin symptomatology of herpes simplex virus, 
effective January 15, 2002, and assigned a zero percent 
disability rating, effective that same date.  In June 2003, 
the Board remanded the claim to the RO for further 
development and adjudicative action.  In an April 2004 rating 
decision, the RO assigned a 10 percent disability rating for 
the disorder effective January 15, 2002.

In a January 2002 statement, the veteran raised the issue of 
service connection for a liver disorder as secondary to 
medication taken for the herpes simplex virus and, 
apparently, an increased rating for his service-connected 
scars on the right knee.  In July 2002, the veteran claimed a 
gastrointestinal disorder as secondary to taking medication 
for symptoms of the service-connected herpes simplex virus.  
In an October 2003 statement, the veteran raised the issue of 
service connection for Persian Gulf Syndrome.  These matters 
are referred to the RO.


FINDING OF FACT

The skin symptomatology of the herpes simplex virus is 
manifested by a 1-millimeter, eroded vesicle and post-
inflammatory macules on the penile shaft and no scarring.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
skin symptomatology of the herpes simplex virus have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7815 (2004); 38 C.F.R. § 4.118, Diagnostic 
Code 7815 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002). 
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, the veteran challenged the 
evaluation in his notice of disagreement to the June 2002 
rating decision granting service connection for skin 
symptomatology of the herpes simplex virus.  If, in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA received a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003).

The Board finds that the requirements of section 7105(d) have 
been met, as a statement of the case pertaining to the issue 
of the evaluation was sent to the veteran after the receipt 
of his notice of disagreement.

As for providing section 5103(a) notice, only after the June 
2002 rating action was promulgated did the agency of original 
jurisdiction (AOJ), in September 2003, provide explicit 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence will be obtained by VA. 

The AOJ provided the veteran a June 2002 rating decision, a 
statement of the case (SOC) in August 2002, and a 
supplemental statement of the case (SSOC) in April 2004 that 
included a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  These 
gave notice as to the evidence generally needed to 
substantiate his claim.  The AOJ wrote to the veteran in 
September 2003 regarding the notification of the passage of 
the VCAA and the obligations of VA with respect to the duty 
to assist and duty to notify regarding the information and 
evidence necessary to substantiate his claim.  Specifically, 
the veteran was notified that VA has a duty to assist him in 
obtaining evidence necessary to substantiate his claim.  The 
veteran was notified that he should identify medical 
treatment and that VA would request identified medical 
evidence.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in September 2003 
was not given prior to the first AOJ adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Proper process has been provided.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A ; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and VA medical 
records - have been obtained.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).  In addition, the veteran was 
afforded two VA compensation examination regarding the herpes 
simplex virus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The AOJ fully complied with the directives of 
the June 2003 Board remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The veteran has not identified any recent 
treatment by VA or any other source.  In addition, the June 
2002 rating decision, the August 2002 SOC, and the May 2004 
SSOC informed the veteran of the evidence in the possession 
of VA.  As it appears that VA has obtained all pertinent 
evidence, there is no duty to notify the veteran of an 
inability to obtain identified records.  See 38 U.S.C.A. § 
5103A(b)(2), (3); 38 C.F.R. § 3.159(e).

Additionally, in the September 2003 VCAA letter, the veteran 
was informed that he should submit any treatment records 
pertinent to his claim, especially those dated within the 
last 12 months.  Therefore, the veteran was in essence told 
to submit any evidence in his possession.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

By a July 2004 letter, the AOJ informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claim decided below.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

Service medical records reflect that the veteran was treated 
for genital herpes from 1990 to 1992.  His treatment included 
acyclovir capsules and acyclovir cream.

The veteran underwent a VA general medical examination in May 
1996.  He reported that he was not taking any medications.  

VA medical records from 2001 show that in May 2001 the 
veteran sought treatment for possible herpes.  The assessment 
was possible herpes progenitalis.  Acyclovir was prescribed.  
In December 2001, the veteran reported that he had had rashes 
on his face and chest for last two months.  The assessment 
was possible tinea corporis.

The veteran was afforded a VA dermatological examination in 
May 2002.  He reported skin rashes between the eyebrows, 
nasolabial folds, and upper sternal chest area for the past 
year, which cleared up after treatment with a hydrocortisone 
cream.  Physical examination revealed no scarring on the 
penis.  There were a few hyperpigmented macules and one 1-
millimeter (mm) papule, but there was no evidence of a 
current outbreak.  The glabella, nasolabial folds and upper 
chest were normal.  The examiner indicated that the veteran 
had a history of herpes genitalis with occasional outbreaks 
controlled with oral medication.  The examiner noted that no 
evidence of scarring or residuals from herpes genitalis was 
present.  The examiner also reported that the veteran had a 
history consistent with seborrheic dermatitis, which began a 
year ago and was relieved with hydrocortisone cream, but that 
it was not related to service.  

The veteran was afforded another VA examination in November 
2003.  He reported that since his first outbreak, he had 
experiences flare ups of the lesions with recurrent episodes 
10-to-15 times a year.  Physical examination revealed one 
eroded 1-mm vesicle on the shaft of the penis.  There were 
also occasional post-inflammatory macules on the penile 
shaft.  The symptomatology affected less than one percent of 
the body surface area.  The assessment was herpes simplex 
virus type II.  The examiner recommended taking Valtrex every 
day to prevent recurrences.

III.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

Under the previous version of Diagnostic Code 7815 
(pemphigus) (effective prior to August 30, 2002), conditions 
under that diagnostic code are to be rated as eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  38 C.F.R. § 4.118, 
Diagnostic Code 7815 (2002).

Under the previous version of Diagnostic Code 7806 (effective 
prior to August 30, 2002), eczema manifested by exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area, warrants a 10 percent evaluation.  A 30 
percent evaluation requires findings of constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is warranted where there is ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the current version of Diagnostic Code 7815 (bullous 
disorders), a bullous disorder covering at least 5 percent, 
but less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month period 
warrants a 10 percent disability rating.  A bullous disorder 
covering 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or requiring systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of 6 weeks or more, but not 
constantly, during the past 12-month period warrants a 30 
percent disability rating.  A bullous disorder covering more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or requiring constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period 
warrants a 60 percent disability rating.  Otherwise, the 
disorder is rated based on disfigurement of the head, face, 
or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), depending on the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7815 (2004).

Under the current version of Diagnostic Code 7806, dermatitis 
or eczema covering at least 5 percent, but less than 20 
percent of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or requiring 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than 6 weeks during the past 12-month period warrants a 10 
percent disability rating.  Dermatitis or eczema covering 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12-month period warrants a 30 percent disability rating.  
Dermatitis or eczema covering more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or requiring constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period warrants a 60 percent 
disability rating.  Otherwise, the disorder is rated based on 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending on the predominant disability.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2004).

Under the current version of Diagnostic Code 7820 (infections 
of the skin not listed elsewhere, including viral diseases), 
such infections are rated as based on disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(Diagnostic Code 7806), depending on the predominant 
disability.

IV.  Analysis

In Fenderson v. West, 12 Vet. App 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known 
as "staged rating."  In this case, the condition has not 
changed and an uniform evaluation, rather than a "staged 
rating," is warranted.

The veteran's skin symptomatology from the herpes simplex 
virus is currently rated under Diagnostic Code 7815.  The old 
version of Diagnostic Code 7815 is rated based on the 
criteria of Diagnostic Code 7806.  In this case, the May 2002 
VA examination revealed a few hyperpigmented macules and one 
1-mm papule, but there was no evidence of a current outbreak.  
The November 2003 VA examination showed one eroded 1-mm 
vesicle on the shaft of the penis and occasional post-
inflammatory macules on the penile shaft.  The November 2003 
VA examiner noted that the  symptomatology affected less than 
one percent of the body surface area.  There were no 
complaints or findings of constant exudation or itching, and 
the manifestation was limited to the genitalia.  Although the 
veteran had a history consistent with seborrheic dermatitis 
such is not service-connected.  While an eroded 1-mm vesicle 
was found on the November 2003 VA examination, there is no 
evidence of systemic or nervous manifestations or of the skin 
symptomatology being exceptionally repugnant.  Therefore, a 
higher rating under the old version of Diagnostic Code 7806 
is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7815 (2002).

With regard to the new version of Diagnostic Code 7815, as 
noted above, the symptomatology was limited to the genitalia 
and affected less than one percent of the body surface area.  
While the veteran apparently used hydrocortisone cream to 
treat skin rashes on the face and chest, there is, as noted 
above, no evidence that such symptomatology was related to 
the herpes simplex virus.  As for medications to treat 
herpes, the veteran has had a history of taking acyclovir and 
in November 2003 the VA examiner recommended that he take 
Valtrex.  Based on the above-mentioned medical evidence and 
the veteran's reporting of symptomatology, the aforementioned 
findings do not demonstrate symptomatology covering 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 
7815 (2004).

Additionally, the veteran has asserted that his outbreaks are 
painful.  However, no findings of scarring with pain or 
tenderness were noted on the VA examinations.  Also, there 
was no evidence of scarring on either VA examination.  As 
previously stated, the symptomatology was limited to the 
genitalia.  Therefore, a higher rating is not warranted based 
on either the new or old versions of Diagnostic Codes 
pertaining to disfigurement of the head, face, or neck and 
scars.  Similarly, a higher rating is not warranted based on 
the new version of Diagnostic Code 7806, the new and old 
versions of Diagnostic Code 7919, or the new Diagnostic Code 
7820.

Also, the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).

V.  Extraschedular Consideration

Preliminary review of the record reveals that the RO provided 
the provisions of 38 C.F.R. § 3.321(b)(2) to the veteran in 
the August 2002 SOC, but that it did not expressly consider 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2004).  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2004) in the first instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). The Board notes that neither marked 
interference with employment nor frequent periods of 
hospitalization for the disability in question is shown 
during the rating period. Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC 6-96 (Aug. 16, 1996).


ORDER

An evaluation in excess of 10 percent for skin symptomatology 
from herpes simplex virus is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



